185 F.2d 454
HILLIARD,v.UNITED STATES.
No. 6181.
United States Court of Appeals Fourth Circuit.
Argued Nov. 8, 1950.Decided Nov. 21, 1950.

Hughes Robert Hilliard, pro se.
Howard C. Gilmer, Jr., U.S. Atty., Roanoke, Va.  (R. Roy Rush, Asst. U.S. Atty., Roanoke, Va., on brief), for appellee.
Before PARKER, SOPER and DOBIE, Circuit Judge.
PER CURIAM.


1
This is an appeal from an order denying a motion made under 28 U.S.C.A. § 2255 to set aside the judgment and sentence in a criminal case.   Appellant was convicted of a violation of the White Slave Traffic Act1 and his conviction was affirmed by this court in Hilliard v. United States, 4 Cir., 121 F.2d 992, where the facts are set forth.   Defendant was represented by able and experienced trial lawyers, both on the trial and on the appeal to this court;  and no ground is now urged for setting aside the judgment which could not have been urged at the trial.   Under such circumstances the motion was properly denied.   Motion under 28 U.S.C.A. § 2255 may not be used to retry a case.


2
Affirmed.



1
 1948 Revised Criminal Code, 18 U.S.C.A. s2421 et seq